DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	Figure 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: units in claim 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "after the exhaustion block is detected" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to depend on claim 2. 
Referring to claim 2, it is unclear how program blocks are a difference between numbers.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


3.	Claim(s) 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
1. A numerical controller for controlling a machine tool that has axes by executing a machining program that is made up of a plurality of blocks and that controls acceleration/deceleration of the axes, the numerical controller comprising a control unit and a storage unit, a program execution unit that executes the machining program; a program look-ahead unit that simultaneously looks ahead at the machining program from different blocks in the machining program in parallel with execution of the machining program and that includes a first program look-ahead unit and a second program look-ahead unit; and a look-ahead allocation unit that divides the storage unit into at least a first region and a second region and instructs the first program look-ahead unit to perform a look-ahead action of storing look-ahead blocks in the first region and instructs the second program look-ahead unit to perform a look-ahead action of storing look-ahead blocks in the second region. 
2. The numerical controller according to claim 1, further comprising: a look-ahead blocks calculation unit that calculates look-ahead blocks, which is the difference between a first sequence number that is the number of a block being executed by the program execution unit and a second sequence number that is the number of a block that is looked ahead by the first program look-ahead unit while the block is being executed; and an exhaustion block detection unit that detects an exhaustion block, which is a block at which the look-ahead blocks falls below a prescribed value, wherein, after the exhaustion block is detected, the look-ahead allocation unit instructs the first program look-ahead unit to look ahead from a start block of the machining 
3. The numerical controller according to claim 1, further comprising: a machining precision index calculation unit that calculates a machining precision index that indicates machining precision at each block of the machining program; and a machining precision requirement block detection unit that detects a machining precision requirement block, which is a block at which the machining precision index is more than a prescribed value, wherein, after the exhaustion block is detected, the look-ahead allocation unit instructs the first program look-ahead unit to look ahead from a start block of the machining program and instructs the second program look-ahead unit to look ahead from the machining precision requirement block.
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a numerical controller, control unit, and program nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the numerical controller/control unit/program language, simultaneously looking ahead in the context of this claim encompasses a user manually looking ahead or thinking about different blocks in the machining program while the machining program is executing.  Similarly, the dividing storage encompasses the user thinking or manually storing blocks in different areas of memory or on different areas on a piece of paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the 
Additionally, the examiner respectfully submits the instant disclosure provides an broad description of executing a machining program, which can be interpreted as only a simulation (see e.g., paragraphs 78-81 of the instant disclosure), in which case, there is not even any conventional machining being run and the simulation can also be interpreted as simply being performed by a user manually or by a user thinking about how the program will be executing.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – numerical controller/control unit/program language. The numerical controller/control unit/program language in is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of numerical controller/control unit/program language amounts to no more than mere instructions to apply the exception using a generic computer component and is routine well known and conventional as acknowledged in the background of the instant 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2008/0294877 to Haga.
	Haga teaches the following:
1. A numerical controller for controlling a machine tool that has axes by executing a machining program that is made up of a plurality of blocks and that controls acceleration/deceleration of the axes (paragraph 24; paragraph 16), 
the numerical controller comprising a control unit and a storage unit (abstract, numerical controller and buffer; paragraph 16), 

a program look-ahead unit that simultaneously looks ahead at the machining program from different blocks in the machining program in parallel with execution of the machining program (paragraph 24, “Referring to FIG. 1, program read/analysis means 1 successively reads and analyzes one or more blocks advancing the present block as being executed, and loads the result of the analysis into a look-ahead buffer 2.”) and that includes a first program look-ahead unit and a second program look-ahead unit (Figs. 2-5, paragraphs 38-52, the examiner submits reading blocks thru multiple loop reads on multiple look-ahead units); and 
a look-ahead allocation unit that divides the storage unit into at least a first region and a second region and instructs the first program look-ahead unit to perform a look-ahead action of storing look-ahead blocks in the first region and instructs the second program look-ahead unit to perform a look-ahead action of storing look-ahead blocks in the second region (paragraph 24, “Referring to FIG. 1, program read/analysis means 1 successively reads and analyzes one or more blocks advancing the present block as being executed, and loads the result of the analysis into a look-ahead buffer 2.”; paragraphs 39-52, “Whether or not the look-ahead buffer is full can be determined by, for example, recognizing the pointer that is indicative of the position where the look-ahead buffer is stored with the block execution data. If it is concluded that the look-ahead buffer is not full, it is determined whether or not the flag F indicative of look-
2. The numerical controller according to claim 1, further comprising: 
a look-ahead blocks calculation unit that calculates look-ahead blocks, which is the difference between a first sequence number that is the number of a block being executed by the program execution unit and a second sequence number that is the number of a block that is looked ahead by the first program look-ahead unit while the block is being executed (loops in Fig. 2 or 4, paragraph 47-48, “It is determined whether or not the read block is a program end (Step C2). Whether or not the read block is the program end can be determined by recognizing a sequence number and a code indicative of the program end, for example. In the machining program example shown in FIG. 6, the program end can be identified by recognizing M30, which is an auxiliary function indicative of the program end. If the program end is identified, the processing of the machining program terminates.”; the examiner submits the calculation of blocks, which is a difference of whether M30 is identified or not, reads on calculates look-ahead blocks, which is the difference between sequence numbers of blocks); and 
an exhaustion block detection unit that detects an exhaustion block, which is a block at which the look-ahead blocks falls below a prescribed value (paragraph 51, “If it is concluded that the look-ahead buffer is empty”), 
wherein, after the exhaustion block is detected, the look-ahead allocation unit instructs the first program look-ahead unit to look ahead from a start block of the machining program and instructs the second program look-ahead unit to look ahead .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16663577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is simply a broader version of claims 1-4 of copending Application No. 16663577.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (The court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent) ; In re Vogel, 164 USPQ 619, 622, and 623 (CCPA .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
6.	Claim 3 would be allowable if rewritten to overcome the rejection(s) under double patenting and 35 U.S.C. 101, 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/Sean Shechtman/           Primary Examiner, Art Unit 2896